In my judgment it is not necessary for plaintiff to rest upon the rule of res ipsa loquitur. I do not agree, however, that plaintiff, riding in the back seat in the dark knew all the movements, delinquencies, and activities of the driver, nor do I think her testimony acquits the driver of negligence. The facts and circumstances disclosed by this record are sufficient to justify the jury in finding negligence. The fact should not be overlooked that defendant did not take the stand. He offered no evidence.
In my judgment, the facts, permissible inferences, speed, and all the circumstances were sufficient, in the absence of explanation, to take the case to the jury. Perhaps I could state the rule no better *Page 305 
than to quote from Mr. Justice Olsen in Rye v. King, 187 Minn. 587,590, 246 N.W. 256, 257:
"The evidence of negligence need not be direct and positive. The fact of negligence may be proved by evidence of circumstances bearing more or less directly upon the fact. The plaintiff need not prove more than enough to raise a fair presumption of negligence. Having done this, he is entitled to recover unless the defendant produces evidence sufficient to rebut the presumption."